DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-17 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2446457 A.
Regarding claim 1, Dye discloses a rotary power generation, comprising a first rotor (2) rotatable about a first axis (8) and having at its periphery a recess bounded by a curved surface, and a second rotor (1) counter-rotatable to said first rotor about a second axis (9), parallel to said first axis, and having a radial lobe bounded by a curved surface, the first and second rotors being coupled for intermeshing rotation, wherein the first and second rotors (2, 1) of each section intermesh in such a manner that on rotation thereof, a transient chamber (3) of variable volume is defined, the transient chamber having a progressively increasing volume between the recess and lobe surfaces; a cryogen injector (4) arranged to inject a cryogenic fluid (super-critical water)  into the transient chamber (3) once it has formed, such that expansion of the cryogenic fluid drives the engine (rotary engine). Note: a preamble statement of intended use has no patentable weight and is not limiting. In other words, a prior art reference can anticipate a claim even if what is in the preamble is not in the reference.
Regarding claim 2, comprising a heat source (super-critical water) for providing heat to the engine during operation.
Regarding claim 3, wherein the heat source is super- heated water (page 9, line 17).
Regarding claim 4, comprising a super-heated water injector (4, page 9 and lines 16-19)  arranged to inject a metered amount of super-heated water into the transient chamber(3) once it has formed, such that an expansion stage of the cycle is substantially isothermal.
Regarding claim 7, comprising a high pressure pump (14) for pumping a cryogen to the cryogen injector (4).
Regarding claim 9, wherein the high pressure pump (14) is provided adjacent to the storage tank (20).
Regarding claim 10, wherein the engine comprises end walls (5) enclosing the axial ends of the rotors (1, 2) and wherein one of the end walls has a port positioned (4) for delivery of the cryogen to the transient chamber (3) of varying volume during an expansion cycle shortly after the transient chamber is first defined.
Regarding claim 11, the port (4) is positioned for delivery of the cryogen to the transient chamber (3) of varying volume during the first 0-10 degrees of rotation of the rotors after the establishment of the transient chamber of varying volume.
Regarding claim 13, wherein a metered amount of cryogen and heated liquid are provided for an expansion cycle so as to ensure that overall the expansion cycle is isothermal.
Regarding claim 14, cryogen injector (4) is arranged to inject a metered amount of cryogenic fluid into the transient chamber (3) at near-ambient temperature in a super-critical gaseous state.
Regarding claim 15, Dye discloses rotary power generation, the method comprising, in an engine comprising a first rotor (2) rotatable about a first axis and having at its periphery a recess bounded by a curved surface, and a second rotor (1) counter-rotatable to said first rotor about a second axis, parallel to said first axis, and having a radial lobe (1) bounded by a curved surface, the first and second rotors (1, 2) being coupled for intermeshing rotation, wherein the first and second rotors of each section intermesh in such a manner that on rotation thereof, a transient chamber (3) of variable volume is defined, the transient chamber having a progressively increasing volume between the recess and lobe surfaces; injecting (4) a cryogenic working fluid in super-critical state into the transient chamber once it has formed, such that expansion of the cryogen drives the engine.
Regarding claim 16, comprising at the same time as injecting (4) the cryogen or shortly thereafter, injecting a heated fluid into the expansion chamber to achieve isothermal expansion within the transient chamber.
Regarding claim 17, comprising operating an engine according to claim 1.
Regarding claim 27, Dye discloses a rotary power generation, comprising a first rotor (2) rotatable about a first axis (8) and having at its periphery a recess bounded by a curved surface, and a second rotor (1) counter-rotatable to said first rotor about a second axis, parallel to said first axis, and having a radial lobe (1) bounded by a curved surface,
the first and second rotors being coupled for intermeshing rotation, wherein the first and second rotors of each section intermesh in such a manner that on rotation thereof, a transient chamber (3) of variable volume is defined, the transient chamber having a progressively increasing volume between the recess and lobe surfaces;
a cryogen injector (4) arranged to inject a charge of cryogenic fluid into the transient chamber (3) once it has formed, such that expansion of the cryogen drives the engine.
Regarding claim 28, wherein a metered amount of cryogen and heated liquid are provided for an expansion cycle so as to ensure that overall the expansion cycle is isothermal.
Regarding claim 29, wherein the cryogen injector (4) is arranged to inject a metered amount of cryogenic fluid into the transient chamber (3) at near-ambient temperature in a super-critical gaseous state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dye (GB 2446457 A) in view of Ayres et al. (US 2015/0226093 A1).
Regarding claim 5,Dye discloses all the limitations as applied above, but is silent as to  a cryogen source.
Ayres discloses a liquid cryogen stored in a vessel (10) at high pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dye by storing the super-heated water in a cryogen tank as disclosed by Ayres to provide a safe handling of liquids under high pressure and/or very low temperature 
Regarding claim 6, wherein the cryogen source is a storage tank (10) for storing a liquid cryogen.
Regarding claim 8, wherein the high pressure pump (12) is provided within the storage tank.
Regarding claim 12, the end wall has at least two ports (36, 38) and wherein one of them is arranged for the provision of cryogen to the transient chamber (3) of varying volume during an expansion cycle, and another is arranged for the provision of a heated liquid to the transient chamber of varying volume.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose cryogen engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747